Citation Nr: 1111066	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-32 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a compensable evaluation for a burn scar of the right forearm.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound of the right chest, with involvement of Muscle Group XXI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife, and Veteran's son


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An April 2007 rating decision continued the Veteran's 20 percent rating for his gunshot wound of the right chest, Muscle Group XXI, and 0 percent rating for right forearm burn scar.  An August 2010 rating decision, in pertinent part, denied entitlement to service connection for bilateral hearing loss.   

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in January 2011.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for residuals of a gunshot wound of the right chest, with involvement of Muscle Group XXI is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a relationship between the Veteran's current bilateral hearing loss and service.

2.  The competent medical evidence shows that the Veteran's service-connected burn scar of the right forearm does not limit the function of any part of his body, including his right arm.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a compensable evaluation for a burn scar of the right forearm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.71(a), 4.118, Diagnostic Code (DC) 7805 (effective from August 30, 2002 to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's service connection claim for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A January 2007 pre-adjudication letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Adequate VA examinations were conducted to assess the current severity of the Veteran's scar disability.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also provided the opportunity to give testimony before the Board in January 2011.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection Claim

The Veteran seeks service connection for bilateral hearing loss.  At the January 2011 Board hearing, the Veteran testified that during service, he was exposed to noise from six inch guns and since that time, his hearing loss has worsened.  He asserts that service connection is warranted for his bilateral hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent evidence of record indicates that the Veteran currently has hearing loss.  A VA examination was conducted in August 2010.  Following a review of the Veteran's claim file and audiometric testing, the Veteran was given a diagnosis of sensorineural hearing loss, bilaterally.  Numerous VA treatment records dated throughout the pendency of the Veteran's appeal indicate that he uses hearing aides.  

The Veteran's April 1946 separation examination shows that whispered voice hearing testing revealed that his hearing was 15/15 bilaterally, and that the Veteran had a bullet wound to the chest in 1945.  The Veteran's personnel records indicate that his military occupational specialty was as a seaman, and that he was also in the infantry.  The Veteran is competent to state that he was exposed to loud noises during service.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds the Veteran's statements to be credible regarding his duties during service and exposure to loud noises, and the fact that he had a gunshot wound during service supports his contentions.  Thus, exposure to acoustic trauma during service is conceded.

The determinative issue is therefore whether the Veteran's current hearing loss is related to his in-service acoustic trauma.  

A VA examination was conducted in August 2010, and the examiner opined that no formal audiological examinations were performed during the Veteran's service, and that whisper testing conducted at enlistment and upon separation suggest that his hearing was within normal limits.  However, the VA examiner stated that whisper testing is not an accurate measure of hearing threshold levels.  Otherwise, the examiner noted that there is documented acoustic trauma as a result of a gunshot wound during service, but since no formal audiological testing was performed, a definitive opinion regarding hearing loss as a result of acoustic trauma cannot be rendered without resorting to speculation.  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current hearing symptomatology.  See Charles, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, it is acknowledged that the Veteran was exposed to acoustic trauma and has reported that he experienced a decreased ability to hear during and after service.  The Veteran is competent to report these symptoms and the Board finds them to be credible.  See Charles, supra; Layno, supra; Buchannan, supra.  

The competent and credible lay evidence of record shows that the Veteran currently has bilateral hearing loss, which began during service and continued following service.  The Board notes the August 2010 VA examination report containing the conclusion that an opinion regarding etiology cannot be rendered without resorting to speculation is, for all intents and purposes, inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Therefore, there is no competent medical evidence of record indicating that the Veteran's current bilateral hearing loss is not related to noise exposure during service and, at the very least, the evidence is in equipoise and any doubt must be resolved in the Veteran's favor. 

Accordingly, service connection for bilateral hearing loss is warranted.

III.  Increased Rating Claim

The Veteran seeks a compensable evaluation for a burn scar of the right forearm.  At his January 2011, Board hearing he testified that his scar disability has not worsened since his last VA examination.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In rating a musculoskeletal disability, which a scar could be, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion. 38 C.F.R. § 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Two amendments were made to the criteria for rating the skin, effective August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed his increased rating claim in December 2006, and the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.  Therefore, the rating criteria in effect prior to August 2002 and the amended regulations effective October 2008, will not be addressed in the present decision.  

In June 2008, the Veteran was afforded a VA examination for his service-connected scar disability.  The Veteran reported that during service his right forearm was burned by a water bottle and that he does not have significant complaints relative to the burn, which has long ago healed and is no longer visible on his forearm.  A physical examination revealed that there was no scarring noted on the volar surface of the proximal portion of the right forearm related to the history of the hot water bottle burn.  A diagnosis of residuals of superficial burn on the volar surface of the right forearm that the Veteran pointed out has darker pigmentation and measured 3 by 5 centimeters was given.  It currently has no symptoms and the burn site is well-healed with some slight increased hyperpigmentation, but normal texture and no ulceration or breakdown.  No disfigurement or limitation of motion.  The scar does not involve the muscle of the forearm and has no effect on movement of the extremity.  There are just skin color change residuals from the superficial burn of the right forearm.  

In January 2009, the Veteran was afforded a second VA examination for his service-connected burn scar of the right forearm.  Currently, the Veteran admitted to having no significant complaints of pain, skin irritation, ulceration, or inflammation relative to the burn that has long ago healed and is no longer without any significant visible residual defects of the forearm.  There is a slight darkened area of coloration, but the area is not disfiguring.  A physical examination revealed that the Veteran's right forearm has an area of darkened color (not a scar) and the area is 3 by 5 centimeters.  There is no evidence of scarring, tenderness, ulcerations or breakdown, adherence to tissue, impaired features, limitation of function, disfigurement, or other inflammation.  No pain is noted in the pigmented areas as well as no keloids, elevations, depressions, redness, scaliness, atrophy, or underlying soft tissue.  A diagnosis of superficial burn of the right forearm, which now only is only an area of darkened skin was given.  

The Veteran is currently rated under Diagnostic Code 7805 for his service-connected burn scar of the right forearm.  Under Diagnostic Code 7805, a scar will be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to October 23, 2008).  The June 2008 and January 2009 VA examination reports indicate that the Veteran's scar, to the extent he even has a scar rather than just discolored skin, does not affect the function of his arm in any way.  Thus, a rating pursuant to Diagnostic Code 7805 is not warranted.  The Board must consider evaluation of the Veteran's service-connected burn scar of the right forearm under all other potentially appropriate diagnostic codes.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, ratings for scars of the head, face, or neck can be assigned.  As the Veteran's service-connected scar affects only his forearm, a rating under Diagnostic Code 7800 is not for application.  

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  38 C.F.R. § 4.118.  Note 2 to Diagnostic Code 7801 notes that a deep scar is one that is associated with underlying soft tissue damage.  Id.  The June 2008 and January 2009 VA examination reports indicate that the Veteran's scar, to the extent, he even has a scar rather than just discolored skin, does not involve underlying soft tissue damage and therefore is not deep and does not cause limited motion.  Thus, a 10 percent rating under Diagnostic Code 7801 is not warranted.  

Under Diagnostic Code 7802 a 10 percent rating is warranted for a scar, other than on the head, face, or neck, that is superficial and does not cause limited motion when it exceeds an area of 144 square inches or 929 square centimeters.  The June 2008 and January 2009 VA examination reports indicate that the Veteran's scar, to the extent, he even has a scar rather than just discolored skin, is only 3 by 5 centimeters, rather than 929 square centimeters.  Thus, a 10 percent rating under Diagnostic Code 7802 is not warranted.  

Under Diagnostic Code 7803 a 10 percent rating is warranted for a scar that is superficial and unstable.  Note 2 to Diagnostic Code 7803 defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  The January 2009 VA examination report indicates that the Veteran's scar, to the extent, he even has a scar rather than just discolored skin, involves no ulcerations or breakdown and that the Veteran's skin, though discolored, is intact.  Thus, a 10 percent rating under Diagnostic Code 7803 is not warranted.  

Under Diagnostic Code 7804 a 10 percent rating is warranted for a scar that is painful on examination.  The January 2009 VA examination report indicates that the Veteran's scar, to the extent, he even has a scar rather than just discolored skin, involves no pain in the pigmented areas.  There is no other medical evidence of record indicating that the Veteran's scar was painful on examination, and although the Veteran is competent to report symptoms such as pain, which he has not, Diagnostic Code 7804 specifically requires a scar to be painful on examination for a 10 percent rating.  See Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 4.118, Diagnostic Code 7804.  Thus, a 10 percent rating under Diagnostic Code 7804 is not warranted.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected scar disability, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain during his VA examination, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.  

At no time during the pendency of this claim has the Veteran's burn scar of the right forearm met or nearly approximated the criteria for a compensable rating, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  

The Veteran genuinely believes that the severity of his burn scar of the right forearm merits a higher rating.  However, the Veteran is not competent to testify as to whether his scar disability manifests specific medical pathologies, such as whether his scar is deep or unstable, as indicated in the pertinent diagnostic criteria discussed above, and his opinion is far outweighed by the detailed opinions provided by the VA medical professionals, which show that the criteria for a rating in excess of 0 percent for a burn scar of the right forearm have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the preponderance of the evidence is against the Veteran's claim for an increased rating for his burn scar of the right forearm, the benefit-of-the-doubt doctrine is not for application, and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55. is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the law and regulation, governing the award of monetary benefits.

Entitlement to a compensable evaluation for a burn scar of the right forearm is denied.


REMAND

The Veteran seeks an evaluation in excess of 20 percent for residuals of a gunshot wound of the right chest with involvement of Muscle Group XXI.  At his January 2011 hearing, the Veteran testified that his residuals of a gunshot wound to the right chest affect the strength, grip, and movement of his right hand and arm.  He also indicated that his symptoms have worsened since his last VA examination.  

VA's duty to assist a claimant includes obtaining medical records and providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's disability, which the RO has characterized as residuals of a gunshot wound of the right chest with involvement of Muscle Group XXI, is currently rated as 20 percent disabling, which is the maximum allowable, under 38 C.F.R. § 4.73, Diagnostic Code 5321, which relates to muscles of respiration, thoracic muscle group.  There are other diagnostic codes in 38 C.F.R. § 4.73, which may more accurately describe the effects of the Veteran's residuals of a gunshot wound and allow for a rating in excess of 20 percent.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301-5309, and 5319-5323.
Given, that the Veteran has testified that his arm is affected by his service-connected disability and that his disability has worsened since his last VA examination, a new VA examination should be provided to determine the current severity of the Veteran's service-connected residuals of a gunshot wound of the right chest.  See 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for the Veteran to be afforded a muscle injury examination to determine the current severity of the residuals of a gunshot wound of the right chest, with involvement of Muscle Group XXI.  The Veteran's claims folder, including the pertinent medical records contained therein must be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed appropriate should be performed, and all clinical findings should be reported in detail.  

The examiner should record a complete history, all pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by these conditions.  All motion must be documented in degrees.  Functional impairment, and any objective signs reflecting such impairment should be documented.  Specifically, the examiner should recognize all of the muscle groups involved, and specify the degree of injury to those muscle groups, as well as what functional abilities are affected.  

The examiner should also comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  

Additionally, the examiner should indicate whether any scars associated with the injuries are superficial, poorly nourished, or with repeated ulceration; or are tender and painful on objective demonstration, as well as document the size of all scars in square centimeters.  

Furthermore, it should be considered whether there are any separate and distinct musculoskeletal and/or neurological manifestations of the Veteran's service-connected residuals of a gunshot wound to the right chest.  All opinions and conclusions must be supported by complete rationale.

2.  Thereafter, any additional development needed should be accomplished and the claims should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations, not previously provided, and allow an appropriate period of time for response.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


